16 F.3d 416NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Bill Ray GUINN, Plaintiff-Appellant,v.Brad ROCKWELL, Frank Gunter, Defendants-Appellees.
No. 93-1395.
United States Court of Appeals,Tenth Circuit.
Jan. 6, 1994.

ORDER AND JUDGMENT1
Before LOGAN, SETH and BARRETT, Circuit Judges.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered sub-mitted without oral argument.


2
Plaintiff Bill Ray Guinn, an inmate at the Fremont Correctional Facility, filed a 42 U.S.C.1983 civil rights suit against the Director of Legal Affairs and Executive Director for the Colorado Department of Corrections, alleging violations of his First and Fourteenth Amendment rights.  All of plaintiff's allegations concern requests for photocopying that were denied.  The photocopying requests consisted largely of materials that plaintiff intended to use as attachments to pleadings in pending or proposed litigation, but also included blank forms for 1983 complaints, copies of other 1983 complaints, and legal research materials.  Plaintiff also twice attempted to amend his complaint to add the Department of Corrections as a defendant, and to add allegations of Fourth Amendment violations.


3
The magistrate judge concluded that inmates are not entitled to unlimited photocopying services regardless of their ability to pay.   Harrell v. Keohane, 621 F.2d 1059, 1061 (10th Cir.1980).  The magistrate judge recommended that, because the documents sought to be copied were not necessary for plaintiff to gain access to the courts, the complaint should be dismissed and plaintiff's motions to amend that complaint should be denied.  After de novo review of the plaintiff's objections to the magistrate judge's report and recommendation, the district court dismissed the complaint.


4
We have reviewed the plaintiff's brief and the record and are satisfied that the magistrate judge accurately summarized the facts and correctly applied the law.  We cannot add significantly to the analysis in the magistrate judge's recommendation of June 14, 1993, which was adopted by the district court, and therefore we AFFIRM for substantially the reasons stated therein.


5
The mandate shall issue forthwith.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  ---  F.R.D. ----